IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Earle Drack,                            :
                            Appellant :
                                        :
      v.                                :
                                        :
Ms. Stacy Hamilton Open Records Officer :
Borough of Carlisle                     :
                                        :
      v.                                :
                                        :
YIS/Cowden Group                        :            No. 2128 C.D. 2014



                                      ORDER



               NOW, February 22, 2016, upon consideration of appellant’s application

for reargument en banc, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge